Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 18, 2019

The Court of Appeals hereby passes the following order:

A19I0206. MICHAEL COTO et al. v. THE TRUSTEES OF THE BRIDGES OF
     HOPE CHARITABLE TRUST et al.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.


LC NUMBERS:
17V8257

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/18/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.